     Case: 1:20-cv-04405 Document #: 66 Filed: 12/22/20 Page 1 of 5 PageID #:1328




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


LAWRENCE H. GRESS, and on behalf of himself       Case No. 1:20-cv-04405
and others similarly situated,

                   Plaintiff,                     MOTION FOR ENTRY OF PRE-TRIAL
                                                  ORDER
              v.

COMMONWEALTH EDISON COMPANY, an
Illinois corporation; JOHN DOES 1-100,

                   Defendants.


STEVEN BROOKS, DAVID CHAVEZ, and1540              Case No. 1:20-cv-04555
N. MILWAUKEE LLC d/b/a DSTRKT BAR &
GRILL,, for themselves individually and for all
class members similarly situated,

                   Plaintiffs,

              v.

COMMONWEALTH EDISON COMPANY, d/b/a
ComEd and EXELON CORPORATION,

                   Defendants.


SOUTH BRANCH LLC, TFO GOLUB                       Case No. 1:20-cv-04980
BURNHAM LLC, d/b/a THE BURNHAM
CENTER, TFO GOLUB IT 2.0 LLC, d/b/a
INTERNATIONAL TOWER, and ROCKWELL
ON THE RIVER LLC, for themselves individually
and for all class members similarly situated,

                   Plaintiffs,

              v.

COMMONWEALTH EDISON COMPANY d/b/a
ComEd; and EXELON CORPORATION,

                   Defendants.



2102635.3
     Case: 1:20-cv-04405 Document #: 66 Filed: 12/22/20 Page 2 of 5 PageID #:1329




Jonathan D. Selbin          Derek W. Loeser           Matthew J. Piers
Lieff, Cabraser, Heimann    Keller Rohrback, LLP      Hughes Socol Piers
& Bernstein, LLP            1201 Third Avenue,        Resnick & Dym, Ltd.
250 Hudson Street,          Suite 3200                70 W. Madison St.,
8th Floor                   Seattle, WA 98101         Suite 4000
New York, NY 10013          206.623.1900              Chicago, IL 60602
212.355.9500                                          312.480.0100
                            Interim Co-Lead Counsel

Laurel G. Bellows           Gary M. Klinger           Michael I. Leonard
The Bellows Law Group,      Mason, Lietz & Klinger,   LeonardMeyer, LLP
P.C.                        LLP                       120 North LaSalle Street,
209 South LaSalle,          227 W. Monroe Street,     Suite 2000
Suite 800                   Suite 2100                Chicago, IL 60602
Chicago, IL 60604           Chicago, IL 60606         312.380.6559
312.332.3340                202.975.0477

Liaison Counsel




2102635.3
     Case: 1:20-cv-04405 Document #: 66 Filed: 12/22/20 Page 3 of 5 PageID #:1330




            On December 2, 2020, this Court granted the motion by the “Gress-Brooks-South Branch

group” to be designated “as interim class counsel” under Federal Rule of Civil Procedure

23(g)(3). Doc. 64. As the Court directed, Interim Class Counsel have agreed upon a leadership

structure as well as guidelines for the efficient management of the litigation. Plaintiffs

respectfully request that the Court enter a pretrial order formalizing those arrangements. The

Proposed Order has been emailed to the Court.

            Federal courts, when appointing leadership in complex cases, regularly issue pre-trial

orders assigning duties to lead and liaison counsel, and otherwise setting out the Court’s

expectations for how the litigation will be conducted. See Manual for Complex Litigation (4th)

§ 40.2 (sample case-management orders). A similar order was issued by Judge Gottschall in In

re: Navistar Maxxforce Engines Mktg., Sales Practices and Prods. Liab. Litig., No. 14-10318,

Doc. 27 (N.D. Ill. Mar. 15, 2015), and is attached as Exhibit A. In Interim Class Counsel’s

experience, such orders are useful in setting out ex ante the authority and duties of appointed

counsel, and concrete procedures and expectations for the work done on the case, and the time

and costs to be submitted in any fee petition.

            The Proposed Order would do the following:

            1. Designate the leadership structure and make clear the duties and responsibilities of

Co-Lead Counsel, Liaison Counsel, and the Executive Committee to maximize litigating this

action effectively and efficiently;

            2. Set forth guidelines for fee and expense allocation in order to ensure that all proposed

fees and costs are accurate and reasonable; and

            3. Adopt case management protocols for Interim Co-Lead Counsel regarding the

management of case-staffing, timekeeping, cost reimbursement, and related common benefit




2102635.3                                           -1-
     Case: 1:20-cv-04405 Document #: 66 Filed: 12/22/20 Page 4 of 5 PageID #:1331




issues in order to ensure the balance of efficient management of this multi-district litigation with

the need to maintain quality and thoroughness in prosecuting this case.

            Interim Class Counsel consulted with counsel for Defendants, who stated that Defendants

take no position on this motion.

            For all of the foregoing reasons, Plaintiffs respectfully request that the Court enter

Plaintiffs’ Proposed Pre-Trial Order Regarding Structure and Responsibilities of Interim Class

Counsel and Guidelines for the Efficient Management of Litigation.


 December 22, 2020                     Respectfully submitted,

                                       /s/ Jonathan D. Selbin
                                       Jonathan D. Selbin


                                       /s/ Derek W. Loeser
                                       Derek W. Loeser


                                       /s/ Matthew J. Piers
                                       Matthew J. Piers



                                       Interim Co-Lead Counsel




2102635.3                                            -2-
     Case: 1:20-cv-04405 Document #: 66 Filed: 12/22/20 Page 5 of 5 PageID #:1332




                                    CERTIFICATE OF SERVICE

            I certify that on December 22, 2020, I served the foregoing document via ECF to all

parties of record.




                                                               /s/ Andrew R. Kaufman




2102635.3                                         -3-
